Case 1:20-mc-00199-JGK-OTW Document 17-5 Filed 05/15/20 Page 1 of 4




                Exh
                  ibi
                    tE
5
/11
  /2020       Case 1:20-mc-00199-JGK-OTW
                              MickDav         Document
                                    iscomebacko
                                              rches
                                                  tra    17-5
                                                    tedbyBenyS
                                                             te Filed
                                                               inme
                                                                  tz’
                                                                    sg05/15/20
                                                                      roup|F
                                                                           inanc
                                                                               ialPage
                                                                                  imes 2 of 4
                                                                                  T


          M
          in
           ing
          M
          ickD
             avi
               scom
                  eba
                    cko
                      rch
                        est
                          rat
                            edb
                              yBe
                                nyS
                                  te
                                   inm
                                     etz
                                       ’
                                       sgr
                                         oup
          I
          ndu
            str
              yve
                ter
                  an’
                    sve
                      hic
                        lew
                          asa
                            skedt
                                ode
                                  vel
                                    opi
                                      rono
                                         red
                                           epo
                                             si
                                              tinG
                                                 uin
                                                   ea




          M
          ickD
             avi
               s,t
                 hef
                   orm
                     erh
                       eado
                          fXs
                            tra
                              ta
                               ,i
                                sal
                                  sot
                                    rea
                                      sur
                                        ero
                                          fth
                                            eCo
                                              nse
                                                rva
                                                  ti
                                                   vep
                                                     art
                                                       yint
                                                          heUK

          N
          ei
           lHum
              eand
                 Dav
                   idSh
                      epp
                        ardi
                           nLo
                             ndo
                               nAPR
                                  IL1
                                    520
                                      19


          M
          ickDa
              vis
                ,th
                  eCon
                     ser
                       vat
                         ivepa
                             rtych
                                 iefex
                                     ecu
                                       tiv
                                         eandfo
                                              rme
                                                rheado
                                                     fXs
                                                       tra
                                                         ta,ha
                                                             s
          laun
             chedh
                 iscom
                     eba
                       cktoth
                            emin
                               ingindu
                                     str
                                       yth
                                         roughad
                                               ealo
                                                  rch
                                                    est
                                                      rat
                                                        edb
                                                          yBSGR
                                                              ,
          th
           emin
              ertha
                  tha
                    sbe
                      enemb
                          roi
                            ledinb
                                 rib
                                   eryandco
                                          rrup
                                             tionin
                                                  ves
                                                    tiga
                                                       tion
                                                          s.

          N
          iron M
               eta
                 ls
                  ,anin
                      ves
                        tmen
                           tveh
                              icl
                                eco
                                  -found
                                       edandcha
                                              iredb
                                                  ySi
                                                    rMi
                                                      ck,wa
                                                          sask
                                                             edto
          d
          eve
            lopani
                 rono
                    red
                      epo
                        sitinGu
                              ineab
                                  yBSGRandi
                                          tsad
                                             vis
                                               ers
                                                 ,ac
                                                   cord
                                                      ingtop
                                                           eop
                                                             le
          fam
            il
             iarw
                ithth
                    edea
                       l.

          BSGRi
              sth
                emin
                   ingg
                      roupcon
                            tro
                              lledb
                                  yth
                                    efam
                                       ilyo
                                          fBen
                                             ySt
                                               einm
                                                  etz
                                                    ,th
                                                      eIs
                                                        rae
                                                          li
          d
          iamondt
                rad
                  er.I
                     tha
                       salwa
                           ysd
                             eni
                               eda
                                 llega
                                     tion
                                        sofw
                                           rongdo
                                                ing
                                                  .

          Th
           edea
              lfo
                rmedpa
                     rto
                       faw
                         ide
                           rag
                             reem
                                enthamm
                                      eredou
                                           tbe
                                             twe
                                               enBSGRandth
                                                         e
          go
           vernm
               ento
                  fGu
                    ineatha
                          the
                            lpedendalong
                                       -runn
                                           ingd
                                              ispu
                                                 teo
                                                   verm
                                                      iningr
                                                           igh
                                                             tsin
          th
           ere
             sou
               rce
                 -ri
                   chw
                     estA
                        fri
                          cancoun
                                try
                                  ,cen
                                     tredona
                                           llega
                                               tion
                                                  sofco
                                                      rrup
                                                         tionaga
                                                               ins
                                                                 t
          M
          rSt
            einm
               etz
                 ,anI
                    sra
                      elib
                         il
                          liona
                              ire
                                .

          S
          irM
            ick
              ,whoi
                  sal
                    sot
                      rea
                        sur
                          ero
                            fth
                              eUK
                                ’sgo
                                   vern
                                      ingCon
                                           ser
                                             vat
                                               ivepa
                                                   rty
                                                     ,ison
                                                         eofth
                                                             e
          mo
           str
             ecogn
                 isednam
                       esin m
                            ining
                                ,ha
                                  vingrunX
                                         stra
                                            taun
                                               ti
                                                litwa
                                                    sbough
                                                         tbyG
                                                            len
                                                              cor
                                                                e
          in20
             13.


h
ttps
   :/
    /www
       .f
        t.com
            /con
               ten
                 t/2
                   ff78d5a
                         -5aa6
                             -11e9
                                 -9dde
                                     -7aedca0a081a                                              1
                                                                                                /3
5
/11
  /2020       Case 1:20-mc-00199-JGK-OTW
                              MickDav         Document
                                    iscomebacko
                                              rches
                                                  tra    17-5
                                                    tedbyBenyS
                                                             te Filed
                                                               inme
                                                                  tz’
                                                                    sg05/15/20
                                                                      roup|F
                                                                           inanc
                                                                               ialPage
                                                                                  imes 3 of 4
                                                                                  T

          A
          fte
            rlea
               vingX
                   stra
                      ta,S
                         irM
                           icks
                              etupX2R
                                    esou
                                       rce
                                         s,ano
                                             the
                                               rmin
                                                  ingv
                                                     ehi
                                                       cletha
                                                            t
          s
          ecu
            redb
               il
                lion
                   sofdo
                       lla
                         rso
                           fcomm
                               itm
                                 ent
                                   sfromin
                                         ves
                                           tor
                                             sbu
                                               tul
                                                 tima
                                                    tel
                                                      yfa
                                                        iledtopu
                                                               ll
          o
          ffad
             eal
               .

          N
          iron
             ,who
                sed
                  ire
                    cto
                      rsin
                         clud
                            eGr
                              eekfund manag
                                          er Ma
                                              rco
                                                sCamh
                                                    isandVa
                                                          rdaSh
                                                              ine
                                                                ,
          afo
            rme
              rheado
                   fdiamondt
                           rad
                             ingfo
                                 rDeB
                                    eer
                                      s,wa
                                         sreg
                                            ist
                                              eredinth
                                                     eUKla
                                                         sty
                                                           ear and
          ma
           rksh
              isla
                 tes
                   tre
                     turntoth
                            eindu
                                str
                                  y.

          L
          it
           tlei
              sknownabou
                       tNi
                         ron
                           .On
                             lyon
                                esha
                                   reho
                                      lde
                                        r,aB
                                           ermuda
                                                -ba
                                                  sedp
                                                     riva
                                                        teequ
                                                            ity
          g
          roupca
               lledG
                   loba
                      lSp
                        ecia
                           lOppo
                               rtun
                                  it
                                   iesL
                                      td,ha
                                          sbe
                                            enpub
                                                lic
                                                  lyd
                                                    isc
                                                      los
                                                        eda
                                                          tUK
          Compan
               ies Hou
                     se.

          I
          tsn
            ewin
               ter
                 estinth
                       eZogo
                           tai
                             rono
                                red
                                  epo
                                    sitw
                                       il
                                        les
                                          tab
                                            lishl
                                                ink
                                                  sto M
                                                      rSt
                                                        einm
                                                           etzand
          BSGR
             ,wh
               ichha
                   sbe
                     enemb
                         roi
                           ledinco
                                 rrup
                                    tionandb
                                           rib
                                             eryin
                                                 ves
                                                   tiga
                                                      tion
                                                         sinth
                                                             eUS
                                                               ,
          Sw
           itz
             erlandandI
                      sra
                        el.

          I
          twi
            lla
              lsotak
                   eSi
                     rMi
                       ckin
                          toon
                             eofth
                                 e mo
                                    std
                                      if
                                       ficu
                                          ltm
                                            iningju
                                                  risd
                                                     ict
                                                       ion
                                                         sinth
                                                             e
          wo
           rld
             .Almo
                 ste
                   ver
                     ycompan
                           ytha
                              tha
                                str
                                  iedtod
                                       eve
                                         lopani
                                              rono
                                                 rep
                                                   roj
                                                     ectinth
                                                           e
          fo
           rme
             rFr
               enchco
                    lon
                      yha
                        srunin
                             tod
                               if
                                ficu
                                   lt
                                    ies
                                      .

          Inth
             ela
               te1990
                    sRioT
                        intowonth
                                erigh
                                    tstod
                                        eve
                                          lopth  eS
                                              ehug imandoui
                                                          rono
                                                             re
          d
          epo
            sitdu
                ringth
                     edi
                       cta
                         tor
                           shipo
                               fLan
                                  sanaCon
                                        té.Bu
                                            tin2008th
                                                    ereg
                                                       imes
                                                          tripp
                                                              ed
          R
          ioo
            fha
              lftho
                  ser
                    igh
                      ts,sa
                          yingi
                              thad m
                                   iss
                                     edad
                                        ead
                                          lin
                                            etos
                                               tar
                                                 tmin
                                                    ing
                                                      .

          I
          thand
              edth
                 emtoBSGR
                        ,wh
                          ichsub
                               sequ
                                  ent
                                    lys
                                      tru
                                        cka$2
                                            .5bnd
                                                ealtod
                                                     eve
                                                       lop
          S
          imandouw
                 ithVa
                     le,th
                         ewo
                           rld
                             ’sb
                               igg
                                 estp
                                    rodu
                                       cero
                                          firono
                                               re,th
                                                   eke
                                                     ying
                                                        red
                                                          ien
                                                            tin
          s
          tee
            lmak
               ing
                 .

          M
          rCon
             té’
               ssu
                 cce
                   sso
                     r,A
                       lphaCond
                              é,la
                                 terlaun
                                       chedaninqu
                                                iryin
                                                    tohowBSGRcam
                                                               eto
          ob
           tainth
                erigh
                    tsandcon
                           clud
                              edin20
                                   14tha
                                       tth
                                         eyhadb
                                              eenwonth
                                                     roughb
                                                          rib
                                                            eryand
          can
            cel
              ledi
                 tsc
                   laimonS
                         imandoua
                                swe
                                  llZogo
                                       ta.

          BSGRand M
                  rSt
                    einm
                       etzd
                          eni
                            edan
                               ywrongdo
                                      ingandlaun
                                               chedanin
                                                      terna
                                                          tiona
                                                              l
          a
          rbi
            tra
              tionca
                   se.Gu
                       ineaf
                           iledcoun
                                  ter
                                    cla
                                      imsandth
                                             etwos
                                                 ide
                                                   swe
                                                     rewa
                                                        it
                                                         ingfo
                                                             ra
          ru
           lingb
               efo
                 reth
                    eysudd
                         enl
                           yag
                             reedtoendth
                                       eirl
                                          ega
                                            lfigh
                                                tinF
                                                   ebrua
                                                       ry.

          Inr
            etu
              rnfo
                 rwa
                   ivingi
                        tsc
                          laim
                             s,Gu
                                ineaa
                                    skedBSGRtof
                                              indanin
                                                    ves
                                                      torp
                                                         repa
                                                            redto
          d
          eve
            lopth
                eZogo
                    tad
                      epo
                        sit
                          .Itp
                             ick
                               edS
                                 irM
                                   ickandN
                                         iron M
                                              eta
                                                ls
                                                 .

          N
          ironsa
               idth
                  ecompan
                        yhads
                            tar
                              tedwo
                                  rkonaf
                                       eas
                                         ibi
                                           li
                                            tys
                                              tud
                                                yandwa
                                                     sind
                                                        iscu
                                                           ssion
                                                               s
          w
          ithGu
              ineaonanumb
                        ero
                          fis
                            sue
                              s,in
                                 clud
                                    ingpa
                                        ymen
                                           tsandp
                                                roj
                                                  ectm
                                                     ile
                                                       ston
                                                          es.



h
ttps
   :/
    /www
       .f
        t.com
            /con
               ten
                 t/2
                   ff78d5a
                         -5aa6
                             -11e9
                                 -9dde
                                     -7aedca0a081a                                              2
                                                                                                /3
5
/11
  /2020       Case 1:20-mc-00199-JGK-OTW
                              MickDav         Document
                                    iscomebacko
                                              rches
                                                  tra    17-5
                                                    tedbyBenyS
                                                             te Filed
                                                               inme
                                                                  tz’
                                                                    sg05/15/20
                                                                      roup|F
                                                                           inanc
                                                                               ialPage
                                                                                  imes 4 of 4
                                                                                  T

          “N
           ironb
               eli
                 eve
                   sth
                     eZogo
                         tad
                           epo
                             sitcanb
                                   ebrough
                                         tin
                                           top
                                             rodu
                                                ctiononana
                                                         cce
                                                           lera
                                                              ted
          t
          ime
            tab
              leth
                 ere
                   for
                     eth
                       estud
                           ywi
                             llb
                               eexp
                                  edi
                                    tedw
                                       ith
                                         ins
                                           ix mon
                                                thsa
                                                   sanapp
                                                        rox
                                                          ima
                                                            te
          gu
           idea
              tth
                iss
                  tag
                    e,”i
                       tsa
                         id.

          BSGRi
              sre
                ckon
                   edtoha
                        vesp
                           ent$
                              160monp
                                    rel
                                      imina
                                          ryd
                                            eve
                                              lopm
                                                 entwo
                                                     rka
                                                       tZogo
                                                           ta,
          wh
           ichcou
                ldb
                  ecapab
                       leo
                         fprodu
                              cing5mto10mtonn
                                            eso
                                              firono
                                                   reay
                                                      ear
                                                        .

          N
          ironcon
                firm
                   edGSOLandS
                            irM
                              ickw
                                 eresha
                                      reho
                                         lde
                                           rsinN
                                               iron
                                                  .

          “S
           irM
             ickDa
                 visi
                    sth
                      e ma
                         jor
                           itysha
                                reho
                                   lde
                                     rofN
                                        ironandcu
                                                rren
                                                   tlyho
                                                       lds75p
                                                            erc
                                                              ento
                                                                 f
          th
           eequ
              ity
                .GSOLho
                      ldsth
                          erema
                              ining m
                                    ino
                                      rit
                                        ystak
                                            e,”i
                                               tsa
                                                 id.

          “B
           enyS
              teinm
                  etzdo
                      esno
                         tha
                           veapa
                               rti
                                 cipa
                                    tioninN
                                          ironth
                                               roughGSOLbu
                                                         t ma
                                                            yha
                                                              vea
          m
          ino
            rit
              ypa
                rti
                  cipa
                     tiond
                         ire
                           ctl
                             yinN
                                ironinth
                                       efu
                                         tur
                                           edep
                                              end
                                                ingonth
                                                      ede
                                                        velopm
                                                             ent
          andsu
              cce
                ssinth
                     epro
                        jec
                          t.”

          Aspok
              esmanfo
                    rMrS
                       teinm
                           etzandBSGR
                                    ,wh
                                      ichwa
                                          spla
                                             cedin
                                                 toadm
                                                     ini
                                                       stra
                                                          tionla
                                                               st
          y
          eartop
               rot
                 ecti
                    tse
                      lff
                        romth
                            eou
                              tcom
                                 eofl
                                    it
                                     iga
                                       tion
                                          ,al
                                            sor
                                              efu
                                                sedtocomm
                                                        enton
          wh
           eth
             erh
               ewa
                 sasha
                     reho
                        lde
                          rinN
                             iron
                                .

          S
          irM
            ick
              ’sp
                lan
                  stod
                     eve
                       lopZogo
                             tas
                               ti
                                llr
                                  equ
                                    ireba
                                        ckingo
                                             fBDO
                                                ,adm
                                                   ini
                                                     stra
                                                        torto
          BSGR
             .Ni
               ronw
                  il
                   lal
                     soha
                        vetona
                             viga
                                teth
                                   efa
                                     llou
                                        tfromas
                                              epa
                                                rat
                                                  earb
                                                     itra
                                                        tionca
                                                             se
          b
          rough
              tbyVa
                  leaga
                      ins
                        tBSGR
                            .

          La
           stw
             eek
               ,Va
                 l  sawa
                  ewa  rdeda
                           lmo
                             st$
                               1.3bn b
                                     yaLondont
                                             ribuna
                                                  l“fo
                                                     rfraudand
          b
          rea
            che
              sofwa
                  rran
                     tyb
                       yBSGRinindu
                                 cingVa
                                      letoen
                                           terin
                                               toajo
                                                   intv
                                                      entu
                                                         re”in
          Gu
           inea
              .Va
                lep
                  lan
                    stopu
                        rsu
                          eco
                            lle
                              ctiono
                                   fth
                                     eawa
                                        rd.



          C
          opy
            rig
              htT
                heF
                  ina
                    nci
                      alT
                        ime
                          sLim
                             it
                              ed20
                                 20.A
                                    l
                                    lri
                                      ght
                                        sre
                                          ser
                                            ved
                                              .




h
ttps
   :/
    /www
       .f
        t.com
            /con
               ten
                 t/2
                   ff78d5a
                         -5aa6
                             -11e9
                                 -9dde
                                     -7aedca0a081a                                              3
                                                                                                /3
